     0:20-cv-01400-MGL           Date Filed 08/31/21         Entry Number 81     Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    ROCK HILL DIVISION

Kareem Martin,                                     )           C/A No. 0:20-1400-MGL-PJG
                                                   )
                                Plaintiff,         )
                                                   )
          v.                                       )
                                                   )
Sheriff Will Montgomery; Deputy Samantha           )    REPORT AND RECOMMENDATION
Demirtas; Sergeant Timothy Inman; Sergeant         )
Chris Darner; Fairfield County Sheriff’s           )
Office,                                            )
                                                   )
                                Defendants.        )
                                                   )

          Plaintiff Kareem Martin filed this case pursuant to 42 U.S.C. § 1983 and the South Carolina

Tort Claims Act, S.C. Code Ann. §§ 15-78-10 et seq., in the Fairfield County Court of Common

Pleas. The defendants removed the case pursuant to 28 U.S.C. § 1331. This matter is before the

court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.) for a Report and

Recommendation on the parties’ cross motions for summary judgment, 1 (ECF Nos. 41 & 66),

which are fully briefed, (ECF Nos. 43, 49, & 73). Having reviewed the record presented and the

applicable law, the court concludes that the defendants’ motion be granted and Martin’s motion be

denied.

                                             BACKGROUND

          The following facts are either undisputed or are taken in the light most favorable to the

non-moving party, to the extent they find support in the record. This case arises out of the arrest

of Kareem Martin by Fairfield County Sheriff’s deputies on the night of February 10, 2018.




          1
        Martin’s motion seeks summary judgment only as to the defendants’ liability for his
Fourth Amendment claims pursuant to § 1983.
                                              Page 1 of 19
     0:20-cv-01400-MGL           Date Filed 08/31/21       Entry Number 81    Page 2 of 19




Kareem lived on “family land” on Martin Road in Winnsboro, South Carolina—that is, all of the

adjacent lots are owned by Kareem’s relatives. 2 One of those lots is owned by Kareem’s

grandmother, Minnie Lee Martin, who lives with Kareem’s cousin, Jaida Martin, in a house on

that property.

        On February 10, Jaida called the police to report that someone was sending her harassing

and threatening text messages, including a threat to shoot-up Minnie Lee’s house. Fairfield County

Sheriff’s Deputy Samantha Demirtas drove to Minnie Lee’s house, arriving around 6:45 p.m. when

it was dark outside. 3 Deputy Demirtas met Jaida and Minnie Lee in the driveway where she took

a report from Jaida about the threatening text messages. Shortly after Jaida told Deputy Demirtas

about the threatening messages, including the threat to shoot up Minnie Lee’s house, they heard

five gunshots in quick succession coming from behind Minnie Lee’s house. Deputy Demirtas

asked Jaida and Minnie Lee whether they knew anything about the gunshots and they responded,

“no.” (Def.’s Mot. Summ. J. Ex. B, Demirtas Body Camera Video at 4:29 (“Demirtas Video”),

ECF No. 66-3.) Deputy Demirtas informed dispatch that she heard gunshots, drew her gun and a

flashlight, and walked toward the backyard of Minnie Lee’s house.

        Approaching the rear of the house with her gun drawn, Deputy Demirtas saw two men with

guns—Kareem and his cousin Keenan Martin—walking toward the house. Deputy Demirtas

exclaimed, “Is that you firing over there” and ordered Kareem and Keenan to show their hands,

drop their weapons, interlace their fingers behind their head, and kneel to the ground. (Demirtas

Video at 5:15.) Kareem and Keenan complied with those orders while Deputy Demirtas kept her




        2
             Throughout the record, Kareem is also referred to as Tyrell or Ty, especially by his
relatives.
        3
            The incident was recorded on body cameras of the responding deputies.
                                            Page 2 of 19
     0:20-cv-01400-MGL        Date Filed 08/31/21        Entry Number 81     Page 3 of 19




gun and flashlight pointed at them. Deputy Demirtas then asked them what they were shooting at,

and one of them responded, “We can’t shoot out here? We can’t shoot on our property?”

(Demirtas Video at 5:44.) Deputy Demirtas then asked who owned the property and one of them

responded that it was “my property.” (Demirtas Video at 5:53.) Kareem or Keenan asked if it

was illegal to shoot and Deputy Demirtas responded that it was illegal to shoot when it was dark.

Deputy Demirtas then asked for their names and one of them asked, “Why do you need them?”

(Demirtas Video at 6:15.) Deputy Demirtas informed the dispatcher that she had two unidentified

black males refusing to give their names. She then asked them again what they were shooting at,

and one of them responded “my property.” (Demirtas Video at 6:33.) Jaida and Minnie Lee had

approached and were observing the situation. Deputy Demirtas handcuffed Kareem and then

moved Kareem and Keenan to stand by a nearby pickup truck. Deputy Demirtas then stated that,

“Shooting on your property, family’s property, is no issue. But when you got a deputy out here

trying to do a report, it’s dark, common sense. Common sense.” (Demirtas Video at 7:31.)

       Deputy Demirtas asked Jaida and Minnie Lee if everyone was related. Jaida stated that

Kareem and Keenan were her cousins and Minnie Lee stated that Kareem was her grandson and

Keenan was her nephew. Deputy Demirtas asked if they knew that Kareem and Keenan were

shooting on the property and Jaida said no, but Minnie Lee said yes. Minnie Lee said that they

had been shooting earlier in the day and that they just shoot up in the air. Jaida said that they

weren’t shooting at anyone. Deputy Demirtas asked if they were shooting “straight up in the air,”

to which Minnie Lee responded yes, and Kareem and Keenan did not say anything. (Demirtas

Video at 8:40.) Deputy Demirtas asked if they owned the property, and Minnie Lee stated that

where Kareem and Keenan were shooting was Kareem’s property. Minnie Lee also stated that

Kareem and Keenan did not mean any harm by shooting.



                                          Page 3 of 19
     0:20-cv-01400-MGL         Date Filed 08/31/21       Entry Number 81      Page 4 of 19




        Deputy Demirtas asked Kareem and Keenan if they had identification. Their response is

not audible on the video. Deputy Demirtas told them that she was detaining them until she could

identify them. Kareem asked why they were being detained and Deputy Demirtas said they would

be detained until she could identify them and determine their age. Deputy Demirtas continued to

ask for their names and IDs, but Kareem and Keenan stopped responding to her questions. Deputy

Demirtas then began walking Kareem and Keenan back to the front of the house and said that she

had them on camera discharging weapons in an unsafe manner in the air. Keenan asked “what’d

we do,” and Deputy Demirtas responded that she had “no issue letting y’all go” in light of their

being on their own property, but she just wanted to “run y’all to make sure.” (Demirtas Video at

10:36.) When Kareem and Keenan questioned that justification for detaining them, Deputy

Demirtas asked, “Where’s the weed at?” (Demirtas Video at 10:49.) Keenan declined having

weed.

        Other deputies including Defendants Inman and Darner had arrived at that point and

assisted in handcuffing Keenan when they reached the front of the house. The deputies then

separated Kareem and Keenan, eventually placing them in the back of separate patrol cars, each

of them handcuffed. Some of the deputies huddled together with Deputy Demirtas to discuss what

happened. Deputy Demirtas noted Kareem and Keenan smelled like marijuana, refused to identify

themselves, and refused to say at what they were shooting. She further noted that they otherwise

complied with her orders. Deputy Demirtas stated that they were still refusing to identify

themselves, and one of the deputies responded that they should “book them as John Doe because

they won’t tell us who they are, if they want to play, we’ll play.” (Demirtas Video at 16:54.)

        For the next several minutes, the deputies argued with Kareem and Keenan about their

refusal to identify themselves. For instance, Deputy Demirtas asked Keenan if he “wanted to make



                                          Page 4 of 19
     0:20-cv-01400-MGL         Date Filed 08/31/21        Entry Number 81      Page 5 of 19




it easier on yourself so that you don’t have to go to jail?” (Demirtas Video at 18:31.) Keenan did

not respond and Jaida pleaded with Keenan to identify himself. Deputy Demirtas said, “That’s the

last offer, it’s too late, he’s going regardless now.” (Demirtas Video at 18:35.) Deputies Inman

and Darner told Kareem that it was illegal for Kareem to refuse to identify himself to a law

enforcement officer who demands to see his identification. They also told Kareem that they had

reasonable suspicion to detain him because he discharged a firearm at night and that they wanted

to see his identification to ensure that he had the right to possess the firearm. Deputy Inman told

Kareem that he would book him in jail as John Doe and he would stay in jail until he decided to

give the deputies his name. Kareem then gave Deputy Inman his name and date of birth at Minnie

Lee’s urging.

       Deputy Demirtas also learned Kareem’s and Keenan’s names and dates of birth from Jaida.

Deputy Demirtas gave Kareem and Keenan’s information to the dispatcher, who ran their names

and determined that they were “clear”—that is, they had no warrants out for their arrest. Deputy

Demirtas decided to charge Kareem and Keenan and take them to jail. Minnie Lee asked Deputies

Demirtas and Inman why Kareem and Keenan were being arrested. Deputy Inman responded

“because she (Deputy Demirtas) has a right to” and, motioning to Kareem, “do you know how he’s

acting?” (Demirtas Video at 38:38.) Deputy Demirtas responded that Kareem and Keenan were

being “unsafe” when they were shooting, noting that it was dark and they refused to identify

themselves. (Demirtas Video at 38:41.) Minnie Lee noted that they by then knew Kareem and

Keenan’s identity, and Deputy Demirtas said that it did not matter because they gave their

information thirty minutes after they were asked for it. The deputies booked Kareem and Keenan

in jail, officially charging them with breach of peace in violation of South Carolina common law.

The charges were ultimately dismissed by a county magistrate in April 2018.



                                           Page 5 of 19
     0:20-cv-01400-MGL           Date Filed 08/31/21       Entry Number 81      Page 6 of 19




          Kareem brings this action pursuant to 42 U.S.C. § 1983 seeking damages against Fairfield

County Sheriff Will Montgomery, Deputy Samantha Demirtas, Sergeant Timothy Inman, and

Sergeant Chris Darner in their individual capacities for violations of the First, Second, Fourth, and

Fourteenth Amendments. (Pl.’s Am. Compl., ECF No. 10 at 10-12.) Plaintiff also brings claims

of negligence and gross negligence against the Fairfield County Sheriff’s Office pursuant to the

South Carolina Tort Claims Act, S.C. Code Ann. §§ 15-78-10 et seq. (Id. at 12-13.)

                                          DISCUSSION

A.        Summary Judgment

          Summary judgment is appropriate only if the moving party “shows that there is no genuine

dispute as to any material fact and the [moving party] is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A party may support or refute that a material fact is not disputed by “citing

to particular parts of materials in the record” or by “showing that the materials cited do not

establish the absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). Rule 56 mandates entry of

summary judgment “against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).

          In deciding whether there is a genuine issue of material fact, the evidence of the non-

moving party is to be believed and all justifiable inferences must be drawn in favor of the non-

moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[o]nly

disputes over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment. Factual disputes that are irrelevant or unnecessary will

not be counted.” Id. at 248.



                                            Page 6 of 19
     0:20-cv-01400-MGL          Date Filed 08/31/21        Entry Number 81        Page 7 of 19




       The moving party has the burden of proving that summary judgment is appropriate. Once

the moving party makes this showing, however, the opposing party may not rest upon mere

allegations or denials, but rather must, by affidavits or other means permitted by the Rule, set forth

specific facts showing that there is a genuine issue for trial. See Fed. R. Civ. P. 56(c), (e); Celotex

Corp., 477 U.S. at 322.

B.     Martin’s Claims Pursuant to 42 U.S.C. § 1983

       1.      Sheriff Will Montgomery

       The defendants argue that Sheriff Montgomery was not involved in Martin’s arrest, and

therefore, he cannot be held liable in his individual capacity pursuant to § 1983. The court agrees.

       A legal action under 42 U.S.C. § 1983 allows “a party who has been deprived of a federal

right under the color of state law to seek relief.” City of Monterey v. Del Monte Dunes at

Monterey, Ltd., 526 U.S. 687, 707 (1999). To state a claim under § 1983, a plaintiff must allege:

(1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

the alleged violation was committed by a person acting under the color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988). Martin does not dispute that Sheriff Montgomery was not involved

in his arrest. Instead, Martin argues that it is the policy of Sheriff Montgomery to arrest any citizen

who does not identify himself. However, while such an argument may be relevant to a claim based

on municipal liability, see Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978), 4 to

demonstrate that Sheriff Montgomery can be held personally liable, Martin must show that Sheriff

Montgomery was personally involved in and caused the deprivation of his rights. See Wright v.




       4
          However, the court notes that sheriffs in South Carolina are considered agents of the state,
not municipalities. Gulledge v. Smart, 691 F. Supp. 947, 954-55 (D.S.C. 1988) (concluding that
sheriffs and deputy sheriffs are agents of the state and cannot be sued in their official capacities),
aff’d, 878 F.2d 379 (4th Cir. 1989) (table).
                                            Page 7 of 19
     0:20-cv-01400-MGL          Date Filed 08/31/21       Entry Number 81       Page 8 of 19




Collins, 766 F.2d 841, 850 (4th Cir. 1985) (“In order for an individual to be liable under § 1983,

it must be ‘affirmatively shown that the official charged acted personally in the deprivation of the

plaintiff’s rights. The doctrine of respondeat superior has no application under this section.’ ”)

(quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)); see also See Evans v. Chalmers,

703 F.3d 636, 647 (4th Cir. 2012) (“[C]onstitutional torts . . . require a demonstration of both but-

for and proximate causation.”). No reasonable jury could conclude that Sheriff Montgomery

caused or was personally involved in Martin’s arrest. Therefore, Sheriff Montgomery is entitled

to summary judgment on Martin’s federal claims.

       2.      Deputy Samantha Demirtas, Sergeant Timothy Inman, and Sergeant Chris
               Darner

       The defendants argue that the Deputy Samantha Demirtas, Sergeant Timothy Inman, and

Sergeant Chris Darner (“the deputies”) are entitled to qualified immunity for Martin’s Fourth

Amendment claim that the deputies arrested him without probable cause. The court agrees.

       The Fourth Amendment protects individuals from unreasonable searches and seizures by

the government and requires warrants be issued only upon a finding of probable cause. U.S. Const.

amend. IV. To establish a § 1983 claim for false arrest in violation of the Fourth Amendment, the

plaintiff must show the seizure of his person was unreasonable, i.e., he must show he was arrested

without probable cause. See Rogers v. Pendleton, 249 F.3d 279, 294 (4th Cir. 2001) (stating that

claims for false arrest “are essentially claims alleging a seizure of the person in violation of the

Fourth Amendment”); Street v. Surdyka, 492 F.2d 368, 372-73 (4th Cir. 1974); see also Brown v.

Gilmore, 278 F.3d 362, 367 (4th Cir. 2002) (stating that to establish an unreasonable seizure under

the Fourth Amendment, the plaintiff must show he was arrested without probable cause).

“ ‘Probable cause,’ for Fourth Amendment purposes, means ‘facts and circumstances within the

officer’s knowledge that are sufficient to warrant a prudent person, or one of reasonable caution,

                                           Page 8 of 19
     0:20-cv-01400-MGL          Date Filed 08/31/21        Entry Number 81       Page 9 of 19




in believing, in the circumstances shown, that the suspect has committed, is committing, or is about

to commit an offense.’ ” Pritchett v. Alford, 973 F.2d 307, 314 (4th Cir. 1992) (quoting Michigan

v. De Fillippo, 443 U.S. 31, 37 (1979)).

       Qualified immunity shields governmental officials performing discretionary functions

from liability for damages to the extent that their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known. Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). To resolve a qualified immunity defense, the court must (1)

determine whether the facts alleged, taken in the light most favorable to the plaintiff, show that the

defendants’ conduct violated a constitutional right, and (2) determine whether the right was clearly

established at the time of the alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 231-32

(2009). Courts may address the two prongs of the qualified immunity analysis in whichever order

is appropriate in light of the circumstances of the particular case at hand. Id. at 235, 242.

       In determining whether the right violated was clearly established, the court defines the right

“in light of the specific context of the case, not as a broad general proposition.” Parrish v.

Cleveland, 372 F.3d 294, 301 (4th Cir. 2004) (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)).

“If the right was not clearly established in the specific context of the case—that is, if it was not

clear to a reasonable officer that the conduct in which he allegedly engaged was unlawful in the

situation he confronted—then the law affords immunity from suit.” Id. (citations and internal

quotation marks omitted). Moreover,

       [a] Government official’s conduct violates clearly established law when, at the time
       of the challenged conduct, “[t]he contours of [a] right [are] sufficiently clear” that
       every “reasonable official would have understood that what he is doing violates that
       right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). We do not require a case
       directly on point, but existing precedent must have placed the statutory or
       constitutional question beyond debate.




                                            Page 9 of 19
    0:20-cv-01400-MGL         Date Filed 08/31/21      Entry Number 81        Page 10 of 19




Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (first alteration added). In analyzing this prong, a

court in this district must first look to case law from the United States Supreme Court, the Court

of Appeals for the Fourth Circuit, and the South Carolina Supreme Court, and in the absence of

binding authority, the court must next consider whether the right was clearly established based on

general constitutional principles or a consensus of persuasive authority. Booker v. S.C. Dep’t of

Corrs., 855 F.3d 533, 543 (4th Cir. 2017). The “salient question” “ ‘is whether the state of the

law’ at the time of an incident provided ‘fair warning’ to the defendants ‘that their alleged

[conduct] was unconstitutional.’ ” Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014) (quoting Hope

v. Pelzer, 536 U.S. 730, 741 (2002)).

       Where a law enforcement officer asserts qualified immunity from a false arrest claim, the

court need not determine whether probable cause actually existed; rather, the court must ask,

objectively, whether a reasonable officer in the defendant’s position would have believed she had

probable cause to arrest the plaintiff. Porterfield v. Lott, 156 F.3d 563, 567 (4th Cir. 1998); see

also Sowers v. City of Charlotte, 659 F. App’x 738, 740 (4th Cir. 2016) (“The arresting officer’s

belief need not be correct or even more likely true than false, so long as it is reasonable.”). The

court must define the right at the appropriate level of specificity, and the Supreme Court has

cautioned against defining the right at too high a level of generality. Booker, 855 F.3d at 543

(quoting al-Kidd, 563 U.S. at 742). Given the fact-specific nature of the probable cause standard

under Fourth Amendment law, defining the precise nature of the purported violation is especially

important when analyzing qualified immunity in this context, and the United States Supreme Court

had stressed the need to identify a case where an officer acting under similar circumstances was

held to have violated the Fourth Amendment. District of Columbia v. Wesby, 138 S. Ct. 577, 590

(2018) (quoting White v. Pauly, 137 S. Ct. 548, 552 (2017)); but see al-Kidd, 563 U.S. at 741



                                          Page 10 of 19
    0:20-cv-01400-MGL          Date Filed 08/31/21       Entry Number 81        Page 11 of 19




(stating a case directly on point is not required). That is, existing precedent must place the

lawfulness of the arrest “beyond debate.” Id. (quoting Ashcroft v. al-Kidd, 563 U.S. at 741).

       Moreover, “[w]hen a court addresses qualified immunity in the summary judgment context,

it can condense its analysis.” Pittman v. Nelms, 87 F.3d 116, 119 (4th Cir. 1996). The court need

not determine directly whether the plaintiff’s evidence shows a constitutional violation, because it

can combine the two prongs of the qualified immunity inquiry by asking whether “the plaintiff has

‘allege[d] the violation of a clearly established constitutional right.’ ” Id. (quoting Siegert v.

Gilley, 500 U.S. 226, 231 (1991)) (alteration in original). If so, the court must then determine

whether the defendant knew or should have known that his conduct was illegal. Id. (citing

DiMeglio v. Haines, 45 F.3d 790, 795 (1995)). The Fourth Circuit has described this inquiry as

whether “a reasonable official would understand that what he is doing violates” the Constitution.

Waterman v. Batton, 393 F.3d 471, 476 (4th Cir. 2005) (quoting Saucier, 533 U.S. at 202).

“Although the exact conduct at issue need not have been held unlawful for the law governing an

officer’s actions to be clearly established, the existing authority must be such that the unlawfulness

of the conduct is manifest.” Id. (citing Anderson v. Creighton, 483 U.S. 635, 640 (1987); Pritchett

v. Alford, 973 F.2d 307, 314 (4th Cir. 1992)). 5

       Here, the court finds that the deputies are entitled to qualified immunity because the

controlling law did not clearly establish that they lacked probable cause to arrest Martin for breach




       5
       Here, the defendants do not argue that Martin cannot meet the first prong of the qualified
immunity analysis.


                                           Page 11 of 19
    0:20-cv-01400-MGL          Date Filed 08/31/21       Entry Number 81        Page 12 of 19




of peace. 6 In South Carolina, breach of peace is a common law offense that encompasses a broad

range of conduct that defies strict definition and depends on the conduct’s time, place, and

proximity to others. State v. Simms, 774 S.E.2d 445, 447 (S.C. 2015). Generally, breach of peace

is defined as “a violation of the public order as amounts to a disturbance of the public tranquility,

by act or conduct either directly having this effect, or by inciting or tending to incite such a

disturbance of the public tranquility.” Id. (quoting State v. Peer, 466 S.E.2d 375, 379 (S.C. Ct.

App. 1996)). Martin does not identify, and the court is not aware of, any controlling authority

establishing that an officer violates the Fourth Amendment by arresting a suspect for breach of

peace in similar circumstances. South Carolina law is silent on whether shooting a gun, otherwise

legally, in a residential area at night amounts to breach of peace. Nor is the court aware of an

analogous case. Martin has failed to cite to any case law from the Supreme Court, the Fourth

Circuit, or the South Carolina Supreme Court that establishes that an officer who makes an arrest

in similar circumstances violates the Fourth Amendment, especially in light of the fact that Deputy

Demirtas was investigating a threatened shooting.          Therefore, Martin fails to point to any

controlling authority that would clearly establish that, in the particular situation confronted by the

deputies in this case, see Wesby, 138 S. Ct. at 590, the deputies lacked probable cause to arrest

Martin for breach of peace.

       Martin argues that the deputies lacked probable cause to arrest him for breach of peace

because there is no evidence that anyone was disturbed by his shooting. (ECF No. 73-1 at 19-20.)

In support, Martin points to the South Carolina Court of Appeals’s decision in In re Jeremiah W.,



       6
          The court notes that in their motion, the defendants specifically argue they are entitled to
qualified immunity because the deputies had probable cause to arrest Martin for obstruction of
justice based on his refusal to provide his name. In light of the court’s conclusion that the deputies
arguably had probable cause to arrest Martin for breach of peace, the court need not address this
argument.
                                           Page 12 of 19
    0:20-cv-01400-MGL          Date Filed 08/31/21       Entry Number 81        Page 13 of 19




576 S.E.2d 185 (S.C. Ct. App. 2003), aff’d in relevant part, rev’d on other grounds by In re

Jeremiah W., 606 S.E.2d 766 (S.C. 2004). There, the Court of Appeals held that the trial court

erred in refusing to grant a directed verdict of acquittal on Jeremiah’s charge of breach of peace.

Id. at 188. Jeremiah, a minor, was arrested in a Florence County apartment complex for being

loud, boisterous, and using profanity in public. Id. at 187. The Court of Appeals held that Jeremiah

was entitled to a directed verdict because the State failed to present any evidence that Jeremiah’s

conduct affected any bystanders, stating that “there must be some evidence that Jeremiah’s

actions/speech caused at least a minimal level of ‘nervousness, frustration, anxiety,’ anger, or other

evidence that the peacefulness of the neighborhood had been breached.” Id. at 188 (quoting State

v. Peer, 466 S.E.2d at 377).

       To the extent Martin argues that In re Jeremiah W. is controlling precedent that places it

beyond dispute that the deputies lacked probable cause to arrest Martin for breach of peace, the

court disagrees. In re Jeremiah W. addressed whether the State had sufficient evidence to convict

Jeremiah of breach of peace, not whether the officer lacked probable cause. But more importantly,

the behavior for which Jeremiah was arrested—boisterousness and profanity—is not comparable

to Martin’s conduct—shooting a gun in the dark at night. See Wesby, 138 S. Ct. at 590 (stating

courts must not define clearly established law at a high level of generality, especially in the Fourth

Amendment context because officers will find it difficult to know how the general standard of

probable cause applies in “the precise situation encountered”) (quoting Ziglar v. Abbasi, 137 S.

Ct. 1843, 1866 (2017)).

       Therefore, In re Jeremiah W. stands for the proposition that in order to convict a person of

breach of peace, the State must demonstrate that the defendant’s actions disturbed others around

the defendant. But here, the court is not concerned with whether the State could have ultimately



                                           Page 13 of 19
    0:20-cv-01400-MGL          Date Filed 08/31/21      Entry Number 81        Page 14 of 19




convicted Martin of breach of peace. Even assuming In re Jeremiah W. is controlling precedent

that puts officers on notice that they lack probable cause to arrest someone for breach of peace if

no bystanders are disturbed, the relevant question here is whether a reasonable officer in the

deputies’ position had reason to believe that Martin’s neighbors were disturbed by him shooting a

gun at night. Martin correctly points out that the deputies had not received any complaints about

Martin’s shooting, but the law does not require that the deputies accurately predict whether

Martin’s neighbors were disturbed by his shooting. The deputies are entitled to qualified immunity

even if they mistakenly, but reasonably, believed that Martin’s shooting disturbed his neighbors.

See Orem v. Gillmore, 813 F. App’x 90, 92 (4th Cir. 2020) (“Qualified immunity applies if there

is arguable probable cause, which exists even where an officer mistakenly arrests a suspect

believing it is based in probable cause if the mistake is objectively reasonable.”) (internal

quotations marks and alterations omitted) (quoting Branch v. Gorman, 742 F.3d 1069, 1072 (8th

Cir. 2014)), cert. denied, 141 S. Ct. 1386 (2021); Lea v. Kirby, 171 F. Supp. 2d 579, 583 (M.D.N.C.

2001) (“Although an officer must show probable cause to make a warrantless arrest, in determining

whether or not an officer is entitled to qualified immunity under Section 1983, the issue is whether

arguable probable cause exists.”), aff’d in relevant part, dismissed in part, 39 F. App’x 901 (4th

Cir. 2002).

       At the time of the arrest, the deputies were aware that Martin discharged a firearm at night

on property he owned. Because Martin and his cousin refused to answer Deputy Demirtas’s

questions, the deputies had to rely on Jaida’s and Minnie Lee’s statements that Martin was shooting

“in the air,” which the deputies noted was dangerous, especially in a residential area. (Demirtas

Video at 14:50.) Though Martin now claims that he was shooting into a wooded hill behind his

family’s property (ECF No. 73-1 at 3), that information was not available to Deputy Demirtas at



                                          Page 14 of 19
     0:20-cv-01400-MGL          Date Filed 08/31/21      Entry Number 81        Page 15 of 19




the time. See Smith v. Munday, 848 F.3d 248, 253 (4th Cir. 2017) (stating the probable cause

inquiry turns on the suspect’s conduct as known to the officer at the time) (citing Graham v.

Gagnon, 831 F.3d 176, 184 (4th Cir. 2016)). Therefore, at the time of the arrest, the deputies were

aware that Martin had discharged a firearm in the air, at night, and in a residential area. A

reasonable officer could conclude, based on that information, that Martin’s neighbors would be

disturbed by bullets fired into the air at night.

        Martin also argues that the deputies charged him with breach of peace as pretext to arrest

him for refusing to identify himself and disrespecting the deputies. Martin points to numerous

instances of the deputies telling Martin and his cousin that they could avoid going to jail if they

would just identify themselves and that it was illegal to refuse to identify themselves, and the fact

that the deputies arrested them anyway even after they obtained their identities and cleared their

names. Martin argues these facts demonstrate that the breach of peace charge was pretext to arrest

him for his refusal to identify himself, which Martin argues is not a crime. 7 However, in

determining whether it was clearly established that the deputies had probable cause to arrest

Martin, the deputies’ subjective intent is irrelevant. See Devenpeck v. Alford, 543 U.S. 146, 153

(2004) (“Our cases make clear that an arresting officer’s state of mind (except for the facts that he

knows) is irrelevant to the existence of probable cause. That is to say, his subjective reason for

making the arrest need not be the criminal offense as to which the known facts provide probable

cause.”) Therefore, whether the deputies intended to arrest Martin for his refusal to provide

identification, an objective officer confronted with those circumstances could reasonably believe

that she had probable cause to arrest Martin for breach of peace. Consequently, Deputy Samantha




        7
         Neither party moved for summary judgment as to Martin’s related retaliatory arrest claim
under the First Amendment. Thus, the court does not address that claim here.
                                             Page 15 of 19
     0:20-cv-01400-MGL           Date Filed 08/31/21      Entry Number 81        Page 16 of 19




Demirtas, Sergeant Timothy Inman, and Sergeant Chris Darner are entitled to summary judgment

as to Martin’s Fourth Amendment claim.

C.        Martin’s Claims Pursuant to the SCTCA

          The defendants argue that Martin’s negligence and gross negligence claims fail as a matter

of law because Martin cannot show that the Fairfield County Sheriff’s Office owed a duty to him.

The court agrees.

          To establish a cause of action in negligence in South Carolina, the plaintiff must prove:

(1) a duty of care owed by defendant to plaintiff; (2) breach of that duty by a negligent act or

omission; and (3) damage proximately resulting from the breach of duty. Bishop v. S.C. Dep’t of

Mental Health, 502 S.E.2d 78, 82-83 (S.C. 1998) (citing Rickborn v. Liberty Life Ins. Co., 468

S.E.2d 292 (S.C. 1996)). “The Court must determine, as a matter of law, whether the defendant

owed a duty of care to the plaintiff.” Dorrell v. S.C. Dep’t of Transp., 605 S.E.2d 12, 15 (S.C.

2004) (citing Steinke v. S.C. Dep’t of Labor, Licensing, & Regul., 520 S.E.2d 142, 149 (S.C.

1999)).

          Martin argues the Fairfield County Sheriff’s Office had a duty to not unlawfully arrest him.

(Pl.’s Resp., ECF No. 73-1 at 26.) However, South Carolina courts have specifically found that

law enforcement officers do not owe its citizens a duty of care under the common law 8 to take

legal action against them without error. In Wyatt v. Fowler, 484 S.E.2d 590 (S.C. 1997), Wyatt



          8
          The defendants also argue that they had no duty to Martin because of South Carolina’s
“public duty rule,” see, e.g., Jensen v. Anderson Cty. Dep’t of Soc. Servs., 403 S.E.2d 615, 617
(S.C. 1991), which essentially states that public officials’ statutory duties do not create a duty of
care towards individual members of the general public. However, as explained in more depth by
the court in Murphy v. Fields, C/A No. 3:17-2914-CMC-PJG, 2019 WL 7195889, at *9-10 (D.S.C.
Aug. 29, 2019), report and recommendation adopted, 2019 WL 5417735 (D.S.C. Oct. 23, 2019),
appeal dismissed, No. 19-2322, 2020 WL 2551049 (4th Cir. May 13, 2020), the public duty rule
has no application here because Martin does not allege that the Fairfield County Sheriff’s Office
owed him a duty created by statute.
                                             Page 16 of 19
    0:20-cv-01400-MGL          Date Filed 08/31/21      Entry Number 81         Page 17 of 19




sued a sheriff and three deputies because the deputies mistakenly attempted to arrest Wyatt

pursuant to an arrest warrant issued for someone else. Wyatt, 484 S.E.2d at 591. The South

Carolina Supreme Court was persuaded by case law from other jurisdictions that held “the police

owe a duty to the public at large and not to any individual,” and stated “the state does not owe its

citizens a duty of care to proceed without error when it brings legal action against them.” Id. at

592. Consequently, the South Carolina Supreme Court found that Wyatt failed to prove that the

deputies’ attempt to arrest someone else created a legal duty of care between the sheriff and Wyatt.

Id. Other courts applying Wyatt have found that law enforcement officers do not owe a duty of

care to arrestees to charge or investigate them without error. See Smith v. Koon, Civil Action No.

3:19-CV-02155-JMC, 2021 WL 1172692, at *14 (D.S.C. Mar. 29, 2021); Smith v. City of

Charleston, No. 2:06-CV-00825-DCN, 2007 WL 9735801, at *5 (D.S.C. July 24, 2007). 9

Therefore, Martin cannot show that the Fairfield County Sheriff’s Office owed him any duty of

care to file charges against him without error. Accordingly, the Fairfield County Sheriff’s Office

is entitled to judgment as a matter of law as to Martin’s negligence and gross negligence claims.




       9
          This case is distinguishable from others where courts have found law enforcement officers
had a duty of care to arrestees once they were detained or in custody. See, e.g., Newkirk v. Enzor,
240 F. Supp. 3d 426, 438 (D.S.C. 2017) (finding that the officer’s decision to initiate a roadside
traffic stop of the plaintiff brought the plaintiff under the officer’s control and created a special
circumstance giving rise to a duty of care owed to the plaintiff); Murphy v. Fields, 2019 WL
7195889, at *9-10 (collecting cases). In those cases, the duty of care was based on law
enforcement’s assumption of care for the plaintiffs’ physical safety, unlike here where Martin
attempts to establish a duty based on law enforcement’s care in initiating legal process.


                                           Page 17 of 19
     0:20-cv-01400-MGL          Date Filed 08/31/21      Entry Number 81        Page 18 of 19




                                     RECOMMENDATION

        Based on the foregoing, the court recommends that the defendants’ motion for summary

judgment (ECF No. 66) be granted and Martin’s motion for summary judgment (ECF No. 41) be

denied. 10



                                               __________________________________________
August 31, 2021                                Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE

             The parties’ attention is directed to the important notice on the next page.




        10
          The parties did not address Martin’s § 1983 claims of violations of the First, Second, and
Fourteenth Amendments in their motions for summary judgment and supporting memoranda.
Therefore, if this Report and Recommendation is adopted, those claims will remain against the
deputies.
                                           Page 18 of 19
    0:20-cv-01400-MGL          Date Filed 08/31/21      Entry Number 81         Page 19 of 19




             Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’ ” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.
2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                     Robin L. Blume, Clerk
                                   United States District Court
                                      901 Richland Street
                                 Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                           Page 19 of 19
